USCA11 Case: 22-10287      Date Filed: 08/26/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10287
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MONTERRIUS DIGBY,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Georgia
          D.C. Docket No. 5:20-cr-00002-TES-CHW-1
                    ____________________
USCA11 Case: 22-10287        Date Filed: 08/26/2022     Page: 2 of 2




2                      Opinion of the Court                22-10287


Before WILSON, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
       C. Brian Jarrard, appointed counsel for Monterrius Digby in
this direct criminal appeal, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967). Our independent review of the
entire record reveals that counsel’s assessment of the relative merit
of the appeal is correct. Because independent examination of the
entire record reveals no arguable issues of merit, counsel’s motion
to withdraw is GRANTED, and Digby’s convictions and sentences
are AFFIRMED.